Citation Nr: 0928944	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Hartford, Connecticut.  

In December 2003, the Veteran testified before a RO Decision 
Review Officer in Hartford, Connecticut.  A transcript of 
that hearing is of record.

In December 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This matter was previously before the Board in February 2006 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The Board notes that the evidence of record includes a 
diagnosis of depressive disorder.  Entitlement to service 
connection for depression has not been developed for 
appellate consideration.  Therefore, the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, is referred to the RO for appropriate 
action.  Clemons v. Shinseki, 23 Vet. App.1 (2009) (per 
curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has numerous PTSD diagnoses based on two 
unconfirmed stressors.  The Veteran has reported that he 
witnessed two parachuting accidents in service in which 
soldiers died after being dragged by their parachutes; the 
first through a rice paddy in Thailand, and believed to have 
drowned, and the second on an abandoned air strip in Okinawa, 
Japan.  

In a statement dated in February 2004, by the Veteran 
reported that the drowning incident occurred in Thailand 
between May and June 1963, and that the "landing airstrip" 
incident occurred in Okinawa, Japan, in September 1963.

Service personnel records establish that the Veteran served 
from October 22, 1962 to April 7, 1964 under the overseas 
command in Okinawa.

In February 2006, the Board remanded the issue on appeal to 
the RO for further development, including another attempt at 
verification of the Veteran's stressors by the U.S. Army and 
Joint Services Records Research Center (JSRRC) because the RO 
had not received a response to its previous request.  (The 
Board notes that the initial April 2004 RO request to JSRRC 
had contained the May 1963 to June 1963 dates for the alleged 
Thailand incident as reported by the Veteran, but had not 
referenced the September 1963 date reported by the Veteran 
for the alleged Okinawa incident.)  Pursuant to the Board's 
Remand, the RO again submitted a request for stressor 
verification, in September 2007, of the alleged Thailand 
incident listing an incorrect December 1962 date, and 
stressor verification of the Okinawa incident listing 
incorrect dates of October 1962 though June 1963.  The JSRRC 
response in October 2007 reflects that the National Archives 
and Records Administration was unable to locate any 1962 unit 
records for the Veteran's unit, and recommended a search of 
morning reports for unit casualties.  The record further 
reflects that the RO thereafter requested morning reports for 
the Veteran's unit from October 1962 through February 28, 
1963.  The NPRC response was that the morning reports were 
negative for any such allegations.  However, no request was 
made for morning reports for the Veteran's unit from May to 
June 1963, or in September 1963, the stressor dates alleged 
by the Veteran.

Finally, the evidence of record includes copies of internet 
web pages which were associated with the claims file 
subsequent to the issuance of the June 2009 Supplemental 
Statement of the Case (SSOC).  As such, the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993), and there is no waiver of RO 
consideration in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Service Records Research Center 
(JSRRC) and request that it 
investigate and attempt to verify the 
alleged stressor of a parachutist 
being dragged into a rice paddy and 
possibly drowning in Thailand between 
May and June 1963, and the alleged 
stressor of a parachutist being 
dragged down a landing airstrip in 
Okinawa, Japan in September 1963.  If 
no records are available, the RO 
should contact NPRC for any pertinent 
unit records.  If no records are 
available, the RO must note such in 
the file.  

2.  If, and only if, a claimed stressor 
has been deemed verified, the Veteran 
should be afforded a VA psychiatric 
examination to obtain a clinical opinion 
as to whether it is at least as likely as 
not that he has a current diagnosis of 
PTSD, as a result of service, to include 
any verified stressor(s).  Only the 
stressor(s) deemed verified by VA should 
be considered in rendering a diagnosis of 
PTSD.  All other reported stressors which 
have not been verified are not for 
consideration.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect 
that such review occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)


